NO. 07-06-0063-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 MARCH 7, 2006
                         ______________________________

                                  DARRELL HARPER,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                              Appellee

                       _________________________________

             FROM THE 100th DISTRICT COURT OF DONLEY COUNTY;

                   NO. 3376; HON. DAVID M. McCOY, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

      Darrell Harper appeals from the judgment of the trial court. The clerk’s and

reporter’s records were due to be filed on February 16, 2006. On March 6, 2006, the clerk

filed her first extension request to file the record because appellant has not paid for the

record.

      Accordingly, we abate this appeal and remand the cause to the 100th District Court

of Donley County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent and entitled to appointed counsel and a
              free record on appeal; and

       3.     whether the trial court certified appellant’s right to appeal.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

April 6, 2006. Should further time be needed by the trial court to perform these tasks, then

same must be requested before April 6, 2006.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                              2